Title: To Benjamin Franklin from Hannah Walker, 17 July 1769
From: Walker, Hannah
To: Franklin, Benjamin


Most Honoured Sir
Westbury July th 17 1769
I Humbly beg your Pardon for giving you this Trouble but it is to let you know that I have been Extremely ill with an Intermiting Fever for about six weeks. I was fearfull I should never write again and In the Interim it afflicted my spirits very much to think of my offending you so much the Best Friend I Ever had. I hope most Honoured Sir I may once more Beg your Humble Pardon and hope their is forgiveness to be found with so good a Person for my Grief is so great to think that Least I had from your good hands I had so offended you it Lies Heavier upon my spirits some times than I am well able to bear. Sir it is with tears I most Earnestly Intreat your forgiveness for it would be so Comfortable to me to know you had forgiven me and to know that you wisht me and my Family well most Honoured Sir I take the freedom hoping you will not take it ill to let you know that my goods was restored to me again on the 24 of may only a few odd things as I never used scarce since I came to westbury but f[e]ared to lay then in by Places because we had no room in the House. I hope Sir that all your good Family in America are well and your self in good health which are my Daily Prayers for a Blessing upon you and your good Family my Children and I joyn in Begging the acceptance of all air [our] Humble Duties to you and all your Dear Family in America from your most Humble and most obdient Servant
Hannah Walker
 
Addressed: To / Dr Franklin / att mrs Stevensons in / craven Strait near the / Strand / London
